EXAMINER'S AMENDMENT
This allowance is in response to the amendment filed March 25, 2022 by which claims 1, 4, 6, 9, 10, 11, and 14-16 were amended and claims 2, 5, 7, 8, 12, 13, and 17-20 have been canceled. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 10, line 9, “the channel opening” has been changed to --at least one of the channel openings--, i.e., since first and second channel “openings” (plural) have been set forth in line 4 of the claim, and in to be line with the language of claim 1 (see lines 17-18).

			  REASONS FOR ALLOWANCE
It is noted that claims 1 and 10 have been (properly) amended to be in line with the language suggested by the Examiner in the last Office action (mailed August 6, 2021), which is considered to define over the prior art, and especially U.S. Patent No. 2,064,056 and U.S. Patent Application Publication 2016/0081472, utilized in the last Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




April 11, 2022